Citation Nr: 1514442	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served as an Army Reservist for the Arkansas National Guard with periods of active duty from November 21, 1990 to June 2, 1991 and September 3, 2002 to July 31.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2014, the Veteran, accompanied by his representative, testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in North Little Rock, Arkansas.  A transcript of this hearing is part of the record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran claimed entitlement to a compensable rating for his service-connected bilateral hearing loss.  Following a review of the record, the Board finds it necessary to remand this claim for additional development.  

In this case, the Board notes that the Veteran last underwent a VA audiology examination in September 2010 and there is evidence that the Veteran's hearing loss disability has increased in severity since that examination.  At the July 2014 Board hearing, the Veteran testified that his hearing disability has worsened since his last examination.  Specifically, the Veteran testified that he works part-time at Wal-Mart and is unable to hear customers so he stays in the back of the store to avoid interacting with customers.  The Veteran also testified that he was scheduled to undergo a VA audio examination on July 18, 2014.  As such, the Board held the record open for an additional 60 days following the hearing in order for the Veteran to attend his VA examination and submit supporting evidence.  However, the evidence of record, to include medical treatment records from the Fayetteville VA Medical Center (VAMC), does not contain a VA audio examination on July 18, 2014.  For these reasons, the Veteran is entitled to a new examination for the purpose of determining whether his bilateral hearing loss disability has worsened since his the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, as relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability. 

Additionally, the Veteran testified at the July 2014 Board hearing that he was currently receiving treatment from the Fayetteville VAMC.  As such, the Board finds that a remand is necessary to obtain the putative July 2014 VA audiology examination report (if such an examination was conducted) and any putpertinent outstanding VA treatment records.  38 U.S.C.A. § 5103(a) .

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his bilateral hearing loss.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain the putative July 2014 VA audiology examination report (if such an examination was conducted), and the outstanding treatment records from the VAMC in Fayetteville, Arkansas, dated September 2014 to the present.

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiology examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



